United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50225
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS CASTILLO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CR-42-5
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Luis Castillo appeals his sentence following his guilty

plea conviction to conspiracy to distribute five kilograms or

more of cocaine and possession with intent to distribute five

kilograms or more of cocaine.   He argues 1) that the district

court abused its discretion when it denied his motion for a writ

of habeas corpus ad testificandum for a co-defendant to be

present at Castillo’s sentencing hearing; 2) that the upward

adjustment of his offense by two for his aggravated role in the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50225
                                -2-

offense was clear error; and 3) that the district court did not

specify reasons for the adjustment.

     Castillo received the statutory mandatory minimum sentence

for his offenses.   See 21 U.S.C. § 841(b)(1)(A).   Any error with

the district court’s determination of Castillo’s role in the

offense, if any, is harmless error.   See Williams v. United

States, 503 U.S. 193, 203 (1992); see also United States v.

Williams, 22 F.3d 580, 582 (5th Cir. 1994).

     AFFIRMED.